OPINION OF COURT.
The following is taken, verbatim, from the opinion.
HAMILTON, PJ.
We are limited to a consideration of the loading of the product in a manner creating unnecessary noise and confusion, and disturbing the plaintiffs in the enjoyment of their morning rest.
We have considered the evidence fully, as disclosed by the record, and we are of opinion that many of the things complained of have been eliminated, and other matters complained against are of a trivial nature.
*259We are of opinion, however, that the rolling of the trucks, loaded with crates of bottles, ■over the concrete sidewalk is a matter of just •complaint, and is a matter not difficult for the ■defendant to overcome.
There is some evidence introduced by the defendant that the elimination of the steel shod wheels of the trucks is wholly impracticable; that rubber tired wheels on such trucks have not been found to be practicable. We are not impressed with the evidence on that question in this day and age of rubber tires on all vehicles, light and heavy.
Our conclusion is, that the use of the trucks with steel shod wheels over the concrete sidewalk ought to be enjoined; that there is no reason at this time to enjoin any other acts complained against, for th^ reason, as heretofore stated, that much of the noise has been eliminated, and other complaints are trivial.
A decree may be presented in accordance herewith.
(Mills and Cushing, JJ., concur.)